Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-24, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-15, 17-24, 34 are directed to an abstract idea of performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-15, 17-24, 34, recite 
a computer implemented method for detection of possible problem gaming behaviour of a subject engaged in one or more games involving monetary transactions, the method comprising the steps of: 
obtaining a dataset comprising the subject's gaming transactions over a time period, 
analysing the gaming behaviour of said subject by modelling against a trained model employing artificial intelligence, and 
predicting and/or detecting Possible Problem Gambling Behavior (PPGB) of said subject based on the analysis wherein the trained model is trained based on one or more behavioral targets of a plurality of subjects as outcome.

The underlined limitations recite an abstract idea of performing a mental process. The step of analyzing gaming behavior against a trained model is a step of performing an observation or evaluation that can be performed in the human mind. A person can analyze game behavior against a trained model (or set of data) mentally. The step of prediction and/or detecting Possible Problem Gambling Behavior (PPGB) of said subject based on the analysis wherein the trained model is trained based on one or more behavioral targets of a plurality of subjects as outcome is also a step of performing an observation or evaluation that can be performed in the human mind. Therefore, the claim recites a mental process.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-15, 17-24, 34 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-15, 17-24, 34 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. 
Claims 1-15, 17-24, 34 recite a computer implemented method and a system comprising a computer readable storage device for storing instructions executed by a processor. The computer, memory and processor are recited at a high level of generality and generally links the use of the judicial exception to a computer environment. The claim also recites “employing artificial intelligence”. The artificial intelligence is also recited at a high level of generality and generally links the use of the judicial exception to a computer environment.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claim recites additional element of “employing artificial intelligence. The use of artificial intelligence in a gaming environment to analyze player game play information is well known, routine and conventional. Shigeta (US 2017/0039807) discloses a gaming system and discloses that artificial intelligence utilizing type computer or control system and a deep learning (structure) technique are well-known and available by the skilled in the art (paragraph 84). Therefore, “employing artificial intelligence” as claimed is well-known, routine and conventional in the art. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2-15, 17-24, 34 are directed to labeling the subject, calculating a set of predefined risk behavior markers, type or how the trained model trained, type of games and game transactions, the time period of the data set, and the type of analysis. These limitations recite steps of performing an observation or evaluation that can be performed in the human mind. Therefore, the claim recites a mental process. The claim limitations are not integrated to a practical application. In addition, other than using a convention computer and using well known artificial intelligence, the claims do not include any element, or combination of elements, that is sufficient to ensure that the claims amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Objections
Claim 18 is objected to because of the following informalities: “wherein a gaming transaction” in lines 1-2 should be --wherein the subject’s gaming transactions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-13, 17, 20, 24, 34, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the time period of the gaming transaction in the data set of the trained model" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The prior claim does not specify a game transaction of the trained model. Furthermore, the claim is indefinite because the trained model is a statistical model or an AI model and therefore would not have a time period of the gaming transactions.

Claim 13 recites the limitation "the time period of the gaming transaction in the data set of the trained model" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The prior claim does not specify a game transaction of the trained model. Furthermore, the claim is indefinite because the trained model is a statistical model or an AI model and therefore would not have a time period of the gaming transactions.

Claim 17 recites the limitation "the risk behavior markers” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “each type of game" in line 2. More specifically, independent claim 1 recites “one or more games” and therefore may comprise only one game. There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites, “the statistical model includes at least 25 risk behavior markers, or at least 50 risk behavior markers, or at least 75 risk behavior markers, or at least 77 risk behavior markers. The claim is indefinite because the claim recites alternatives (“or”) without providing alternatives, at least 50, at least 75 and at least 77 are all considered at least 25.

Claim 34 recites a system for detection of possible problem gaming behaviour of a subject engaged in one or more games, comprising a computer-readable storage device for storing instructions that, when executed by a processor, performs the method according to the method claim 1. By dependency, claim 34 encompasses the method of claim 1. Therefore claim 34 claims both a system and a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP 2173.05(p)). The claim is indefinite because it is unclear whether infringement occurs when one creates a system that is configured to perform the method or whether infringement occurs when the system is used to perform the claimed method.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites a system for detection of possible problem gaming behaviour of a subject engaged in one or more games, comprising a computer-readable storage device for storing instructions that, when executed by a processor, performs the method according to the method claim 1. Claim 34 is an improper dependent claim because the claimed system fails to further limit the claimed method. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 17-21, 23, 34 are rejected under 35 U.S.C. 102a1 as being anticipated by Callaway (US 2015/0141123).

1. Callaway discloses a computer implemented method for detection of possible problem gaming behaviour of a subject engaged in one or more games involving monetary transactions, the method comprising the steps of: 
obtaining a dataset comprising the subject's gaming transactions over a time period (“in game data source”, paragraphs 77-81, 89), 
analysing the gaming behaviour of said subject by modelling against a trained model employing artificial intelligence, and predicting and/or detecting Possible Problem Gambling Behavior (PPGB) of said subject based on the analysis (paragraphs 124-12130, 177-186) 
wherein the trained model is trained based on one or more behavioral targets of a plurality of subjects as outcome (For example, artificial neural network is trained with one hundred persons, paragraphs 136-141, 157-175).

2. Callaway discloses the method according to claim 1, comprising the step of labelling the subject as 1) No Problem Gambling Behavior (NPGB), 2) Observe or (3) Possible Problem Gambling Behavior (PPGB) based on the statistical analysis (monitoring player and identifying based on history and threshold as addictive or problem gambler or not defining the player as being a problem gambler; paragraphs 114, 182-188).

3. Callaway discloses the method according to claim 1, comprising the steps of calculating a set of predefined risk behaviour markers based on said dataset (Defined limits and characteristics are used to determine whether the player is an addictive or problem gambler, paragraphs 182. Differentiate those who exhibit problem gambling behavior from those that do not defined by the profiles of the profiling and gaming scenarios; paragraphs 134-136, 140.) each risk behaviour marker associated with temporal characteristics of the gaming transactions and/or monetary activity of the gaming transactions (each risk behaviour marker or scenario, game data include game play outcomes, credits, wagered amount, etc.; paragraphs 78-81), and analysing the gaming behaviour of said subject by modelling the set of risk behaviour markers against a trained model (136-141, 157-175).

4. Callaway discloses the method according to claim 1, wherein the trained model is trained with a set of risk behavior markers as predictor (The trained model is trained with large sample size. Each sample size or person is profiled as non addicted gamble or addicted problem gamblers; paragraphs 135-137. The subjects are assessed or used as predictors under various scenarios/behavior markers; paragraphs 140).

5. Callaway discloses the method according to claim 1, wherein the trained model is trained using machine learning, classifier based learning, supervised learning, deep learning, reinforcement learning, weak learning/weak supervision/weak supervised learning, neural network, recurrent neural network, or any combination thereof (paragraphs 50, 139, 171-175).

6. The method according to claim 1, wherein the trained model is trained without predictor and with raw data or untransformed data as input (The trained model is trained by monitoring the experimental subjects and obtaining biometric responses and gaming operations; paragraph 140-141. The biometric responses and gaming operations data obtained are obtained from sensors and therefore considered raw data or untransformed data; paragraphs 71-81).

17. Callaway discloses the method according to claim 1, wherein the risk behaviour markers are selected from the group of: Number of playing dates, Games per day, Number of breaks (at least one day between gaming), Number of ‘runs’ (>7 days consecutive playing), Number of different games, Sum of prior game risk assessments, Total number of games, Total win/loss, Win/loss per game, average win/loss per game, Total betted amount, Total win/loss adjusted for largest win, and volatility of wins and losses (how fast money has been won and lost) (total win and losses, paragraph 78; individual gambler’s wins and losses in the course of the day is monitored; paragraph 152; number or runs/duration of play, paragraph 153).

18. Callaway discloses the method according to claim 1, wherein a gaming transaction comprises information selected from the group of date, time, type of game, transacted monetary amount, and monetary amount won/lost (i.e. amount being wagered, total payout, type of game, paragraphs 78-81).

19. Callaway discloses the method according to claim 1, wherein the games are online games or games taking place in a physical facility, such as a casino, the games selected from the group of sports-betting, casino games, scratch cards, cards and lotter (paragraphs 48, 79, 80, 97).

20. Callaway discloses the method according to claim 1, wherein each type of game is associated with a predefined risk category and where the type of game is part of the statistical analysis (in game data may include type of table game or gaming machines, paragraphs 8, 141).

21. Callaway discloses the method according to claim 1, wherein the method is performed in real-time such that detection of PPGB of subjects involved in gaming can be provided in real-time such that addictive gambling and/or compulsive gambling can be detected at an early stage and thereby prevented (paragraphs 139, 152).

23. Callaway discloses the method according to claim 1, comprising the step of including predefined and/or all second-order interactions between said risk behaviour markers (include behavior markers/ or gaming scenario variables, and/or biometric variable and statistical variables, Fig. 5; paragraphs 150-156.).

34. Callaway discloses a system for detection of possible problem gaming behaviour of a subject engaged in one or more games, comprising a computer-readable storage device for storing instructions that, when executed by a processor, performs the method according to the method claim 1 (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0141123).

24. Callaway discloses the claimed invention but fails to teach that the statistical model includes at least 25 risk behaviour markers, or at least 50 risk behaviour markers, or at least 75 risk behaviour markers, or at least 77 risk behaviour markers. However, it is implied or would have been obvious to one of ordinary skilled in the art. Callaway discloses that various data including biometric data (paragraphs 70-76,) and in game data (paragraphs 78-81) are used to determine if a user has a problem in gambling. The assessment of addictedness depends on a number of variable/various data (paragraphs 150). The artificial neural network calculates one or more functions of one or more input variables for the purposes of identifying problem gambling behavior (paragraph 167). Therefore, the training model comprises a plurality of risk behavior markers or functions of each of the plurality of input variables. It would have been obvious that there are at least 25 or any number of risk behavior markers, since Callaway discloses a plurality of inputs that are used to calculate one or more functions for the purposes of identifying problem gambling behavior. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0141123) as applied to claim 1 above, and further in view of Temporin (US 2014/0162227)

7. Callaway discloses the claimed invention as discussed above but fails to explicitly state that the trained model is trained with an expert risk behavior assessment as outcome. However, it would have been obvious to one ordinary skilled in the art. In an analogous art to methods of detecting users with possible gambling problem, Temporin discloses a method for identifying the behavior of a gambler and comparing the behavior to a refence model to determine if the gambler has gambling problem. Temporin discloses an expert risk assessment trains the analysis program (The analysis program 16 provides data and statistics to an observatory 40 comprising experts in various disciplines. These are responsible for performing assessments of the risk of developing ludopatia at various levels of statistical aggregation (type of game, geographical region, etc.) and for verifying the effectiveness of the program 12 with which the gamblers interact; paragraph 50). This verifies the effectiveness of the program (paragraph 50). It would have been obvious one of ordinary skilled in the art to modify Callaway’s invention and train the model with an expert risk behavior assessment as outcome in order to verify the effectiveness of the program.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0141123) as applied to claim 1 above, and further in view of Chelian (US 8,762,305).

Callaway discloses the claimed invention as discussed above but fails to teach the following:
8. The method according to claim 1, wherein the trained model is trained by utilizing results of self-assessments or other self-tests of a plurality of subjects.
9. The method according to claim 1, wherein the trained model is trained by utilizing results of self-assessment of subjects, wherein the self-assessment comprises at least one of each participating subject's attentional aspects, actual decision-making, working memory, visual processing and identification of risk.
10. The method according to claim 1, wherein the trained model is trained by utilizing cognitive/behavioral characteristics inferred from a plurality of subjects' behaviour in at least one predefined self-test game.
11. The method according to claim 10, wherein said at least one self-test game is selected from the group of Iowa gambling task, Game of Dice Task, Wisconsin Card Sorting Test and Stroop test.
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to artificial intelligence and neural networks, Chelian discloses that it is known for a model to be trained utilizing self-assessments or self-tests. Chelian discloses that it is known for the model to be trained by utilizing results of self-assessment of subjects, wherein the self-assessment comprises at least one of each participating subject's attentional aspects, actual decision-making, working memory, visual processing and identification of risk (decision making, dynamic task selection, col. 1:20-40). Chelian also discloses that the model is trained by utilizing cognitive/behavioral characteristics inferred from a plurality of subjects' behaviour in at least one predefined self-test game, wherein said at least one self-test game is selected from the group of Iowa gambling task, Game of Dice Task, Wisconsin Card Sorting Test and Stroop test (examples of applications for decision making vary from academic (e.g., Stroop Test, Wisconsin Card Sorting Task, or Towers of Hanoi) to applied (e.g. modeling of consumer decision making, medical diagnosis, command and control, modeling of human problem solving under stressful situations, and autonomous assembly robots); col. 1:41-48). It would have been obvious to one of ordinary skilled in the art to modify Callaway’s invention before the effective filing date and train the model utilizing results of self-assessments test as claimed since Chelian discloses that these methods are well known methods of training a model.
 
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0141123) as applied to claim 1 above, and further in view of Pednault (US 2003/0176931)

Callaway discloses the claimed invention as discussed above but fails to teach the following:
14. The method according to claim 1, wherein the statistical analysis is a regression analysis performing variable selection and regularization.
15. The method according to claim 1, wherein the analysis is statistical analysis in the form of regression analysis, involving stepwise selection.
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to artificial intelligence and neural networks, Pednault discloses that regression analysis performing variable selection and regularization (paragraph 449-450) and stepwise selection (paragraph 64) are used for predictive models. It would have been obvious to one of ordinary skilled in the art to modify Callaway’s invention before the effective filing date and incorporate regression analysis performing variable selection and regularization or regression analysis, involving stepwise selection since Pednault discloses they are used to predictive models.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Callaway (US 2015/0141123) as applied to claim 1 above, and further in view of Flanagan (US 2008/0199838).

22. Callaway discloses the claimed invention but fails to teach that the time period is at least one week, at least one month, at least three months or at least six months, or the last week, the last month, the last three months or the last six months of gaming transactions. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering system, Flanagan discloses a method for identifying a problem gambler. Flanagan discloses that the duration in which the gambler plays and is monitored can be hourly, daily, weekly and or monthly (paragraph 100). The modeler compares the records for of information retrieved during the duration and compares the records of information stored in the central database 18 for each gambler against one or more models for determining a category of gambling, such as "at risk", problem, compulsive and/or addictive gambling, or one or more sub-categories thereof, such as a high "at risk" gambler or low problem gambler (paragraph 100). It would have been obvious to one of ordinary skilled in the art to modify Callaway’s invention before the effective filing date and obtain data for a time period of at least one week, at least one month, at least three months or at least six in order to receive data for the duration of a user’s gambling session and determine whether the user has a gambling problem or not based on the duration of the gambling session.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715